Title: Conrad-Alexandre Gérard to the American Commissioners, 6 January 1777
From: Gérard, Conrad-Alexandre
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


A Versailles le 6 Janvier 1777
On desireroit qu’on voulut bien suspendre la Communication du Memoire signé contenant des Demandes particulieres. On aura l’honneur de prevenir du Moment ou elle pourra se faire. En attendant on pourroit se borner a faire Part du Memoire d’Eclaircissemens relatif a l’etat des Choses en Amerique, ainsi que des Pieces qui y sont annexées.
 
Notation: M. Gerard a MM. les Deputés.
